Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on March 29, 2010 (the “Effective Date”), by and between Integrated Electrical Services, Inc. (the “Company”) and Terry L. Freeman (the “Executive”). WHEREAS, the Company desires to employ Executive as Senior Vice President & Chief Financial Officer of the Company from and after the Effective Date until such date as his employment shall end pursuant to the terms and conditions contained herein; and WHEREAS, Executive desires to be employed by the Company in such position pursuant to the terms and conditions contained herein; NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and undertakings contained in this Agreement, and intending to be legally bound, the Company and Executive hereby agree as follows: I. Employment Term. Subject to Section IV.E, Executive and the Company acknowledge that this employment relationship may be terminated at any time, upon written notice to the other party for any reason, at the option either of the Company or Executive.However, as provided in this Agreement, Executive may be entitled to certain severance benefits depending upon the circumstances of Executive’s termination of employment.The period Executive is employed by the Company under this Agreement is referred to herein as the “Employment Term.” II. Position. A. During the Employment Term, Executive shall serve as the Company’s Senior Vice President & Chief Financial Officer.In such position, Executive shall report to the President & CEO of the Company and shall have the authority, responsibilities, and duties reasonably accorded to, expected of and consistent with Executive’s position. B. During the Employment Term, Executive will devote Executive’s full business time, attention and efforts to the performance of Executive’s duties hereunder and will not engage in any other activity (for compensation or otherwise) which would, either individually or in the aggregate, conflict or interfere with or otherwise adversely affect the rendition of such performance either directly or indirectly, without the prior written consent of the Board of Directors of the Company (the “Board”).The foregoing limitations shall not be construed as prohibiting Executive from engaging in other activities and making personal investments in such form or manner as will neither require Executive’s services in the operation or affairs of the companies or enterprises in which such investments are made nor violate the terms of Section V hereof or otherwise conflict with his responsibilities to the Company. III. Compensation. A. Base Salary.The Company shall pay Executive a base salary at the annual rate of $350,000, payable in accordance with the Company’s payroll practices (the “Base Salary”). Executive shall be entitled to such increases in Base Salary, if any, as may be determined on at least an annual basis in the sole discretion of the Compensation Committee of the Board (the “Compensation Committee”). B. Annual Bonus. 1. For each fiscal year (“Fiscal Year”) of the Company during the Employment Term, Executive shall be given the opportunity to earn an incentive bonus (the “Annual Bonus”).Executive’s target Annual Bonus Opportunity for each Fiscal Year during the Employment Term shall be set by the Compensation Committee, in their sole discretion.For Fiscal year 2010, Executive’s Annual Bonus Opportunity shall be 75% of his Base Salary (the “Annual Bonus Opportunity”), but prorated for the initial Fiscal Year of the Employment Term if it does not begin on the first day of such Fiscal Year.The actual Annual Bonus payable to Executive with respect to a Fiscal Year shall be dependent upon the achievement of performance objectives established by the Compensation Committee and may be greater or less than the Annual Bonus Opportunity depending on performance objective results.That portion of Executive’s Annual Bonus Opportunity for a Fiscal Year that is tied to objective targets established by the Compensation Committee may not be subsequently reduced by the Compensation Committee.The Compensation Committee shall have the sole right to determine whether Executive may be entitled to a discretionary bonus and to determine the criteria to be considered in making such decision.Except as otherwise provided herein, Executive must be an employee of the Company or an affiliate of the Company on the date an Annual Bonus for a Fiscal Year is paid to be eligible for payment, which payment shall be at the same time as annual bonuses are paid to other similar executives of the Company. 2. Notwithstanding the forgoing, the Company will guarantee a minimum Annual Bonus payment of $75,000 for Fiscal Year 2010, payable in the form of restricted Company common stock under the Company’s 2006 Equity Incentive Plan, to be issued on or about the Effective Date (the “Restricted Shares”).The number of Restricted Shares will be determined by dividing $75,000 by the closing price of the Company’s common stock on the Effective Date, then rounded down to the nearest whole number.If Executive is employed by the Company on December 15, 2010, the restrictions will lapse as of such date.In the event Executive’s employment is terminated by the Company without Cause (as defined below), by Executive’s resignation for Good Reason (as defined below) or by Executive’s death prior to December 15, 2010, the restrictions will lapse as of the date of termination.In the event Executive’s employment is terminated by the Company for Cause or by Executive’s resignation without Good Reason prior to December 15, 2010, all of the Restricted Shares will be forfeited as of the date of termination.In the event Executive earns an Annual Bonus or any other bonus or annual incentive compensation for Fiscal Year 2010 in an aggregate amount in excess of $75,000, such excess amount shall be paid in cash. C. Signing Bonus.Executive shall receive a $50,000 signing bonus, payable within sixty (60) days following the Effective Date. D. Long Term Incentive Awards.During the Employment Term, Executive shall be eligible to participate in the Company’s Long-Term Incentive Plan, as modified, amended or replaced from time to time (the “LTIP”).Executive’s annual long term award opportunities under the LTIP shall be determined by the Compensation Committee, in its sole discretion.Executive’s target LTIP Opportunity for Fiscal Year 2010 shall be 125% of Executive’s Annual Base Salary. E. Employee Benefits.During the Employment Term, Executive shall be eligible to participate in the Company’s employee benefit plans as in effect from time to time (collectively, “Employee Benefits”) on the same basis as such employee benefit plans are generally made available to other comparable executives of the Company. 1. Vacation.Executive shall be entitled to four (4) weeks of annual vacation leave (prorated for Executive’s initial year, if not a full year).Such leave shall be administered in accordance with the Company’s vacation policy. 2. Automobile Allowance.During the Employment Term, Executive shall be entitled to an automobile allowance of $1,500 per month paid in accordance with the Company’s normal payroll practices. F. Business Expenses.During the Employment Term, reasonable business expenses incurred by Executive in the performance of Executive’s duties hereunder shall be reimbursed by the Company in accordance with the Company’s expense policy and Section IV.H.3 hereof. IV. Termination.Notwithstanding any other provision of this Agreement, the provisions of this Section IV shall exclusively govern Executive’s rights upon termination of employment with the Company and its affiliates. A. By the Company for Cause or Resignation by Executive Without Good Reason. 1. The Employment Term and Executive’s employment hereunder may be terminated by the Company for Cause (as defined below) or by Executive’s resignation without Good Reason (as defined in Section IV.C.2 herein); 2. For purposes of this Agreement, “Cause” shall mean (i) Executive’s willful and material breach of this Agreement, which breach either cannot be cured or, if capable of being cured, is not cured within ten (10) days after receipt of written notice of such breach; (ii) Executive’s gross negligence in the performance or intentional nonperformance (where such nonperformance continues for ten (10) days after receipt of written notice of need to cure) of any of Executive’s material duties and responsibilities to the Company; (iii) Executive’s dishonesty or fraud with respect to the business, reputation or affairs of the Company, which materially and adversely affects the Company (monetarily or otherwise); (iv) Executive’s conviction of, or a plea of other than not guilty to, a felony or a misdemeanor involving moral turpitude; (v) Executive’s confirmed drug or alcohol abuse that materially affects Executive’s service or materially violates the Company’s drug or alcohol abuse policy; (vi) Executive’s material violation of the Company’s personnel or similar policy, such policy having been made available to Executive by the Company which violation materially and adversely affects the Company; or (vii) Executive’s having committed any material violation of any federal law regulating securities (without having relied on the advice of the Company’s attorney) or having been the subject of any final order, judicial or administrative, obtained or issued by the Securities and Exchange Commission, for any securities violation involving fraud, including, for example, any such order consented to by Executive in which findings of facts or any legal conclusions establishing liability are neither admitted nor denied. 3. If Executive’s employment is terminated by the Company for Cause, or if Executive resigns without Good Reason, Executive shall be entitled to receive: a. Executive’s earned, but unpaid, Base Salary through the date of termination; b. Reimbursement, within sixty (60) days following submission by Executive to the Company of appropriate supporting documentation, for any unreimbursed reasonable business expenses properly incurred by Executive in the performance of Executive’s duties in accordance with the Company’s expense policy prior to the date of Executive’s termination; provided claims for such reimbursement (accompanied by appropriate supporting documentation) are submitted to the Company within ninety (90) days following the date such expenses were incurred; and c. Such Employee Benefits, if any, as to which Executive may be entitled under the terms of the employee benefit plans of the Company (the amounts described in clauses (a) through (c) of this Section IV.A.3 being referred to as the “Accrued Rights”). B. Disability or Death. 1. The Employment Term and Executive’s employment hereunder shall terminate upon Executive’s death and may be terminated by the Company if Executive becomes physically or mentally incapacitated and is therefore unable for a period of six (6) consecutive months or for an aggregate of nine (9) months in any twenty-four (24) consecutive month period to perform Executive’s duties hereunder (such incapacity is hereinafter referred to as “Disability”).Any question as to the existence of a Disability of Executive as to which Executive and the Company cannot agree shall be determined in writing by a qualified independent physician mutually acceptable to Executive and the Company.If Executive and the Company cannot agree as to a qualified independent physician, each shall appoint such a physician and those two physicians shall select a third who shall make such determination in writing.The determination of Disability made in writing to the Company and Executive shall be final and conclusive for all purposes of the Agreement. 2. Upon termination of Executive’s employment hereunder for either death or Disability, Executive or Executive’s estate (as the case may be) shall be entitled to receive, subject to Section IV.G, the following: a. The Accrued Rights; b. Any unpaid Annual Bonus for the immediately preceding Fiscal Year plus the current year Annual Bonus, pro rated based on the percentage of the Fiscal Year that shall have elapsed through the date of termination.The amount of any Annual Bonus shall be as determined by the Compensation Committee and shall be payable at the same time that such respective Fiscal Year Annual Bonuses are paid to other similar executives of the Company; and c. An amount, paid on the first business day of each month, equal to 100% of the applicable monthly COBRA premium under the Company’s group health plan, continued for the lesser of (i) twelve (12) months or (ii) until such COBRA coverage for Executive and his eligible dependents terminates. C. By the Company Without Cause or Resignation by Executive for Good Reason Prior to a Change in Control. 1. The Employment Term and Executive’s employment hereunder may be terminated by the Company without Cause or by Executive’s resignation for Good Reason. 2. For purposes of this Agreement, “Good Reason” shall mean (A) any material reduction in Executive’s position, duties, authority,or Base Salary; (B) any relocation of Executive’s primary location of work that is more than fifty (50) miles from its location as of the Effective Date; or (C) the Company’s breach of a material term of this Agreement; provided that any of the events described in clauses (A), (B) and (C) of this Section IV.C.2 shall constitute Good Reason only if the Company fails to cure such event within thirty (30) days after receipt from Executive of written notice of the event which constitutes Good Reason specifying the details of such failure or event; provided, further, that “Good Reason” shall cease to exist for an event on the sixtieth (60th) day following its occurrence, unless Executive has given the Company written notice thereof as provided above prior to such sixtieth (60th) day.If such Good Reason event is not timely cured, then Executive’s employment shall terminate on the first day following the end of the thirty (30) day cure period. 3. If Executive’s employment is terminated by the Company without Cause (and other than by reason of Executive’s death or Disability) or if Executive resigns for Good Reason, Executive shall receive from the Company, subject to Section IV.G: a. The Accrued Rights; b. Continued payment of his Base Salary for twelve (12) months following the date of such termination, payable in accordance with the Company’s normal payroll practices as in effect on the date of termination c. Any unpaid Annual Bonus for the immediately preceding Fiscal Year plus the current year Annual Bonus, pro rated based on the percentage of the Fiscal Year that shall have elapsed through the date of termination.The amount of any Annual Bonus shall be as determined by the Compensation Committee and shall be payable at the same time that such respective Fiscal Year Annual Bonuses are paid to other similar executives of the
